Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 1 of 19 Page ID
                                 #:2729




                           EXHIBIT 2
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 2 of 19 Page ID
                                 #:2730



                    IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA




   BMG RIGHTS MANAGEMENT               | Case No. 2:18-cv-03723
   (US) LLC, a Delaware limited liability
                                       |
   Company,                            |
                                       |
                Plaintiff,             |
                                       |
   v.                                  |
                                       |
   GLOBAL EAGLE                        |
   ENTERTAINMENT, INC., a Delaware |
   Corporation; INFLIGHT               |
   PRODUCTIONS LTD, a UK private       |
   limited company; and DOES 1-10,     |
   inclusive,                          |
                                       |
                Defendants.            |
   ________________________________________________________________________




                    EXPERT WITNESS REBUTTAL REPORT OF

                                      BOB KOHN



                                      May 21, 2019




                                            -1-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 3 of 19 Page ID
                                 #:2731




                                                    TABLE OF CONTENTS


   I. Expert’s Assignment...................................................................................................... 3
   II. Response to Mr. Smith’s Report ................................................................................... 3
      A. IFP Could Not Have Reasonably Relied on License Agreements from Rights
      Organizations Outside of the United States to Permit IFP to Reproduce, Distribute or
      Publicly Perform BMG’s Copyrighted Works Inside the U.S. ....................................... 3
          1.    The foreign agreements that Mr. Smith cites that purportedly permit the
          public performance of BMG’s copyrighted works (i) do not permit IFP to publicly
          perform such works outside the territory covered by such licenses and (ii) do not
          permit IFP to reproduce or distribute such works anywhere in the world. ................ 6
          2.     The foreign agreements that Mr. Smith cites that purportedly permit the
          reproduction and distribution of BMG’s copyrighted works (i) do not, in fact,
          permit IFP to reproduce or distribute such works outside the territory covered by
          such licenses and (ii) do not, in fact, permit IFP to publicly perform such works
          anywhere in the world................................................................................................. 8
          3.     The foreign licenses Mr. Smith cites that purportedly permit the reproduction,
          distribution, or public performance of BMG’s musical works do not, in fact, permit
          IFP to reproduce, distribute, or publicly perform any of BMG’s copyrighted sound
          recordings anywhere in the world, ........................................................................... 10
          4.     The foreign licenses Mr. Smith cites that purportedly permit the reproduction,
          distribution, or public performance of BMG’s sound recordings do not, in fact,
          permit IFP to reproduce, distribute, or publicly perform any of BMG’s copyrighted
          musical works anywhere in the world. ...................................................................... 12
          5.    The foreign licenses that Mr. Smith cites that purportedly permit the
          reproduction, distribution, or public performance of BMG’s copyrighted works
          outside of the United States does not include a license to import any such works into
          the United States. ...................................................................................................... 12
      B. That an Airline May Have Breached its Agreement with IFP by Failing to Procure
      a Public Performance License Does Not Absolve IFP of its Liability for Copyright
      Infringement.................................................................................................................. 14
      C. IFP’s Agreements with Sony Music, Universal Music, and Warner Music Were
      Entered Into, Because IFP Was Previously Found to Have Infringed Copyrights ....... 15
      D. If IFP Had Wished to Ensure Compliance with U.S. Copyright Law, It Could
      Simply Have Withheld the Use of BMG’s Songs and Recordings Until It Obtained the
      Required Licenses ......................................................................................................... 16




                                                                  -2-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 4 of 19 Page ID
                                 #:2732



                                   I. EXPERT’S ASSIGNMENT

          My assignment in this rebuttal report was to assess and, to the extent necessary in

   light of the areas of my expertise, respond to the expert report of Jeremy Smith (“Smith

   Report”) submitted by Defendants on May 7, 2019.

                           II. RESPONSE TO MR. SMITH’S REPORT

          Nothing in the Smith Report has prompted me to change any of the opinions I

   submitted in the Kohn Report dated May 7, 2019 (“Kohn Report”). I respond to several of

   Mr. Smith’s salient opinions as follows.

   A.     IFP Could Not Have Reasonably Relied on License Agreements from Rights
          Organizations Outside of the United States to Permit IFP to Reproduce,
          Distribute or Publicly Perform BMG’s Copyrighted Works Inside the U.S.

          Mr. Smith opines that:

              •




                                                                          Smith Expert Report
                  at 3.
              •




                                                                          Id at 5.
              •


                                                                       Id at 6.

          Mr. Smith’s opinion fails because (a) the clear and unambiguous language of each

   of the licenses upon which IFP purports to rely expressly preclude the use of BMG’s

   copyrighted works in any manner outside the scope of such licenses, (b) each of such


                                              -3-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 5 of 19 Page ID
                                 #:2733



   licenses follow well established and well known music industry customs and practices with

   respect to their limited scope and terms, and (c) IFP appears to have been well aware of

   those customs and practices and, to the extent it wasn’t, it should have been, given that a

   fundamental aspect of its business, and significant benefit offered to its clients, is the

   clearance of the required licenses for inflight use of musical works and sound recordings.

          The foreign licenses that Mr. Smith cites that purportedly permit the public

   performance of BMG’s copyrighted works (i) do not, in fact, permit IFP to publicly

   perform such works outside the territory covered by such licenses and (ii) do not, in fact,

   permit IFP to reproduce or distribute such works anywhere in the world. By the same

   token, the foreign licenses that Mr. Smith cites that purportedly permit the reproduction

   and distribution of BMG’s copyrighted works (i) do not, in fact, permit IFP to reproduce

   or distribute such works outside the territory covered by such licenses and (ii) do not, in

   fact, permit IFP to publicly perform such works anywhere in the world.

          Moreover, any foreign licenses that Mr. Smith cites that purportedly permit the

   reproduction, distribution, or public performance of BMG’s musical works do not, in fact,

   permit IFP to reproduce, distribute, or publicly perform any of BMG’s copyrighted sound

   recordings anywhere in the world. By the same token, any foreign licenses that Mr. Smith

   cites that purportedly permit the reproduction, distribution, or public performance of

   BMG’s sound recordings do not, in fact, permit IFP to reproduce, distribute, or publicly

   perform any of BMG’s copyrighted musical works anywhere in the world.

          Finally, any foreign licenses that Mr. Smith cites that purportedly permit the

   reproduction, distribution, or public performance of BMG’s copyrighted works outside of




                                               -4-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 6 of 19 Page ID
                                 #:2734



   the United States do not, in fact, include a license to import any such works into the United

   States.

             The limited scope and restrictions set forth in the foreign agreements cited by Mr.

   Smith follow well-known industry customs and practices. For example, a licensed granted

   by a performance rights organization (“PRO”) to publicly perform a musical work will

   customarily not include a license to reproduce or distribute the work. By the same token, a

   licensed granted by a mechanical rights collection society to reproduce and distribute a

   musical work will customarily not include a license to publicly perform the work. A license

   to perform a musical work inside of the licensed territory does customarily not permit the

   performance of the work outside of the licensed territory. And, a license to reproduce,

   distribute, and/or publicly perform a sound recording will customarily not include a license

   to reproduce, distribute, and/or publicly perform any musical work or works that may be

   embodied in that sound recording. 1

             Indeed, these well-established customs and practices were spelled out in lay terms

   in a brochure produced by IFP in this case entitled “

                        ” published jointly by



                                       GEE0010628. That brochure makes clear the distinction

   between musical works and sound recordings, and the further distinction between



   1
     Production music libraries, which often control the rights to both the sound recordings and the musical
   works embodied in those recordings, may grant a license for the use of both the recording and the musical
   work, but the works in this case, and the works generally used for inflight music, are of popular songs and
   recording artists, not production or “background” music. In some countries, especially those comprising
   smaller, specialized music markets, such as in the Middle East, the functions of a record company and music
   publisher are often combined. See, for example, IFP’s agreement with                         , a company that
   controls a catalog of both sound recordings and musical works of popular          songs performed by popular
   recording artists. GEE0000305.

                                                       -5-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 7 of 19 Page ID
                                 #:2735



   reproduction rights and public performance rights, each licensable under the authority of

   different copyrights or different exclusive rights under copyright, often licensed and

   administered by different organizations (e.g., for a sound recording, a record company who

   owns or controls it, or its representative, such as a sound recording performance

   organization; for a musical work, a music publisher or its representatives, such as a

   mechanical reproduction rights society for exercising the publisher’s exclusive rights of

   reproduction and distribution and a performance rights organization (or “PRO”) for

   exercising the publisher’s exclusive right of public performance), who may be authorized

   to grant licenses for use in a specific territory (e.g., to publicly perform a musical work in

   Australia and New Zealand, but not in any other countries, such as the United States).

          Mr. Smith does not point to any evidence that IFP did, in fact, rely on its foreign

   agreements to reproduce, distribute, or publicly perform BMG’s copyrighted works. And,

   for the reasons set forth herein, any such reliance would not have been reasonable.

          1. The foreign agreements that Mr. Smith cites that purportedly permit the
             public performance of BMG’s copyrighted works (i) do not permit IFP to
             publicly perform such works outside the territory covered by such licenses
             and (ii) do not permit IFP to reproduce or distribute such works anywhere
             in the world.

          None of the agreements between IFP and performance rights organizations (PROs)

   outside of the United States permit the reproduction or distribution BMG’s musical works

   in (or import into) the United States. Nor could anyone entering into such an agreement

   have reasonably believed so.

          For example, Mr. Smith refers to an agreement between IFP and                    under

   which IFP acquired a license to reproduce and distribute the repertoire of musical works

   represented by         . GEE0000101. But that agreement was specifically limited to the


                                                -6-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 8 of 19 Page ID
                                 #:2736



   territory covered by the license. With respect to the reproduction of the musical works,

   the territory within which such reproduction was permitted was limited to

            . GEE0000108-109. With respect the distribution of copies or phonorecords

   reproduced under the authority of such license, the territory was limited to

                             . Id. No permission was granted to reproduce or distribute copies

   outside of          , such as in or to the United States, and it would be unreasonable for

   any licensee to think it was authorized to do so.

          Moreover, it would be unreasonable for any such licensee to reasonably believe it

   was authorized by          to publicly perform any of the musical works otherwise licensed

   under the agreement. The agreement specifically states,

                “




                                            ” GEE0000110.

          No one entering into such an agreement could have reasonably believed it had a

   license to publicly perform the works, even in the                                  . Moreover,

   Section 3.3 of the agreement continues:




                                                                                 Id.

          Thus, the          license was not only clear about what uses the license did cover

   and what it did not cover, but it also provided instruction to the licensee about what

   additional, separate licenses it might require for its activities. A licensee would have to be

   willfully blind to such language to believe that (i) it had a license to publicly perform the



                                                -7-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 9 of 19 Page ID
                                 #:2737



   works licensed solely for reproduction and that (ii) it did not need to obtain a public

   performance license from each “relevant performing right society” in each “relevant

   country” in which the works were to be performed.

           It strains credulity for IFP to now claim that it was unaware of these territorial

   restrictions and that it would be reasonable to believe that licensing copyrighted works for

   use in one territory would permit the use of the works in another.

           2. The foreign agreements that Mr. Smith cites that purportedly permit the
              reproduction and distribution of BMG’s copyrighted works (i) do not, in
              fact, permit IFP to reproduce or distribute such works outside the territory
              covered by such licenses and (ii) do not, in fact, permit IFP to publicly
              perform such works anywhere in the world.

           None of the agreements between IFP and mechanical rights reproduction societies

   outside of the United States permit the public performance of BMG’s musical works in the

   United States. Nor could anyone entering into such an agreement have reasonably believed

   so.

           For example, IFP’s application for a                                  License from the

                                                                                         states, at

   the outset, that          ’s representation of music publishers in

   is specifically limited to “                                    ” GEE0010622. Nowhere does

   the agreement suggest that               has any right to license the public performance of the

   musical works subject to the license.

           Indeed, in the “                 ” section just above IFP’s authorized signature, the

   agreement makes it clear that “                       ” is given to communicate or “

                                  ” GEE0010626. Moreover, the agreement further states that “




                                                   -8-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 10 of 19 Page ID
                                 #:2738




                                                        ” GEE0010627.

          It would defy common sense for a licensee to believe that it had a license to publicly

   perform a work, given (i) the licensee had received a license from an entity expressly

   stating that it controlled only the “                            ” in the copyrighted work,

   (ii) that such entity stated expressly that the licensee had “                 ” to publicly

   perform the work anywhere at all, and (iii) that such entity expressly stated that not only

   might a public performance license be separately required, but identified from whom the

   licensee could obtain one.

          By the same token, to the extent any license form                  permitted IFP to

   reproduce any of BMG’s musical works in copies or phonorecords and distribute them,

   such reproduction and distribution would have been limited to the territory set forth in the

   agreement, which in this case was                                . Anyone in the business of

   licensing any kind of copyrighted works would understand that where a license agreement

   specifies a territory within which the permission applies, that any use outside of the

   territory would be outside the scope of the license and, therefore, unauthorized by the

   license.

          Mr. Smith also refers to the Inflight Entertainment License between IFP and

                                                                           . But that agreement

   is strictly and expressly limited to the reproduction of sound recordings for the purpose of

   storing them on servers to place on aircraft. GEE0000146, GEE0000151. The agreement

   then states in no uncertain terms:



                                                                                GEE0000151.

                                               -9-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 11 of 19 Page ID
                                 #:2739



            In the face of such clear language, no licensee would reasonably believe it had

   obtained a license to publicly perform the sound recordings anywhere, no less than perform

   them in the United States. Indeed, even the reproduction and distribution aspects of the

   license were limited to the territory of                   . GEE0000150.

            3. The foreign licenses Mr. Smith cites that purportedly permit the
               reproduction, distribution, or public performance of BMG’s musical works
               do not, in fact, permit IFP to reproduce, distribute, or publicly perform
               any of BMG’s copyrighted sound recordings anywhere in the world,

            None of the agreements between IFP and representatives of owners of musical

   works (e.g., performance rights organizations or mechanical reproduction collection

   societies) outside of the United States permit IFP to reproduce, distribute, or publicly

   perform any of BMG’s copyrighted sound recordings anywhere in the world. Nor could

   anyone entering into such an agreement have reasonably believed they did.

            Strangely, however, Mr. Smith opines that



            ” 2 But, as discussed below, that is simply not the case. But to that false premise, he

   adds

                                                              and, from that, he concludes, “



                                      ”

            But under the agreement between IFP and                             , IFP acquired a license to

   reproduce and distribute the repertoire of musical works, and only musical works,


   22
      Where               differs from the U.S. is in           ’s representation of both the reproduction rights
   and public performance rights for musical works.                 does not, for the most part, represent sound
   recordings (except in the limited case of some production music libraries). In the U.S., public performance
   rights are represented by PROs, which remain separate entities from mechanical rights reproduction societies,
   such as the Harry Fox Agency.

                                                       -10-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 12 of 19 Page ID
                                 #:2740



   represented by                 . GEE0000101. The Repertoire Works covered by the license was

   defined to mean “

           . GEE0000107. The agreement then states in no uncertain terms,




                              3
                                  GEE0000112.

            Moreover, in IFP’s application for a                                                 License

                                                                                                                , the

   application is for the reproduction of “                               ” [GEE0010622] and specifically

   states that the “

                                                      ” GEE0010626.

            Accordingly, it would not be reasonable for IFP to believe that any license from

                        , or other representatives of the musical works owned by music publishers

   would include a license to the sound recordings of those works, which are customarily

   owned by third party record companies, especially in the case of popular recordings of the

   kind typically programmed for inflight listening. 4



   3
     As noted,             may represent the licensing of sound recordings only in the limited case of so-called
   “           ” or “      ” music that it has been authorized to represent. GEE0000107. As noted, the musical
   works in this case, and the works customarily used for inflight music, are of popular songs performed and
   recorded by popular recording artists, not “            ” or “       ” music.
   4
     To the extent Mr. Smith refers to “                     ,” he can only mean that a license from a PRO or
   mechanical reproduction rights society for the use of music in the PRO’s or society’s authorized territory
   may include musical works that originated in other territories through reciprocal arrangements with the
   PRO’s or society’s counterparts overseas. But this only means that IFP could use the music or recordings
   originated elsewhere in the local territory authorized by the PRO or society; IFP could not use the music or
   recordings in any other territory, including the originating territory, without the appropriate reproduction,
   performance, and/or import license covering such territory. Accordingly, Mr. Smith’s statement that

                                             ” [Smith Report at 6] is completely in conflict with both the law of
   contracts and industry custom and practice that have evolved on the basis of such law. License agreements
   specify the territories in which the licensed activities are authorized to occur the territory in which the licensee
   is based is irrelevant for purposes of interpreting the scope of the license.

                                                          -11-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 13 of 19 Page ID
                                 #:2741



          4. The foreign licenses Mr. Smith cites that purportedly permit the
             reproduction, distribution, or public performance of BMG’s sound
             recordings do not, in fact, permit IFP to reproduce, distribute, or publicly
             perform any of BMG’s copyrighted musical works anywhere in the world.

          None of the agreements between IFP and a record company or sound recording

   representative (e.g., RIPS in Singapore, PPL in U.K.) permit the reproduction, distribution,

   or public performance of BMG’s musical works in the United States or anywhere else in

   the world. Nor could anyone entering into such an agreement have reasonably believed so.

          For example, the Agreement for the

        between IFP and

                  purportedly provides a license to IFP to reproduce certain sound recordings

   in catalogs controlled by certain listed record companies [GEE0000269], but specifically

   states that it does not include any license to reproduce or publicly perform any musical

   works underlying those recordings:




                                                                 GEE0000276.

          5. The foreign licenses that Mr. Smith cites that purportedly permit the
             reproduction, distribution, or public performance of BMG’s copyrighted
             works outside of the United States does not include a license to import any
             such works into the United States.

          None of the agreements between IFP and representatives of owners of musical

   works or sound recordings outside of the United States permit IFP to import copies of such

                                               -12-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 14 of 19 Page ID
                                 #:2742



   works into the United States. Nor could anyone entering into such an agreement have

   reasonably believed they did.

          When a license to reproduce a copyrighted work includes a license to import copies

   of the work to a county for such purpose, the license will customarily expressly say so. For

   example, among the rights granted by              in its license with IFP is the non-exclusive

   license “



                                                               GEE0000109.

          The                             into which IFP was licensed by IFP to import copies

   of musical works was limited by the              agreement to “



                 ” Since IFP has produced no evidence that           or     has notified IFP that

   it was permitted to import copies to the United States, it would not be reasonable for IFP

   to believe that it had a license to do so from        .

          In IFP’s agreement with         noted above, whatever right IFP had to use the sound

   recordings licensed from         , that license was limited to the territory set forth in the

   agreement: “

               ” GEE000270. The Territory was defined as “                      ” GEE000269.

   Accordingly, since no license was provided to reproduce or distribute the recordings

   outside of           , no license was granted to import such copies to the United States.




                                                -13-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 15 of 19 Page ID
                                 #:2743



   B.      That an Airline May Have Breached its Agreement with IFP by Failing to
           Procure a Public Performance License Does Not Absolve IFP of its Liability
           for Copyright Infringement.

           In the course of offering his opinion, Mr. Smith made the following statement:

               •
                                                 Smith Report at 6.

           As discussed in my Expert Report dated May 7, 2019, the commercial airline

   companies (e.g., United Airlines, American Airlines) and the in-flight music service

   companies that furnish the music (e.g. IFP) are both engaged in effecting public

   performances of musical works to passengers on an aircraft. It is the custom and practice

   of public performance rights organizations (“PROs”) to license one or the other. Thus, if

   an in-flight music service is providing audio content to an airline for its fleet of aircraft,

   then that service may license public performances for that fleet. If an airline prefers to hold

   the performance licenses, then the airline may license public performances directly from

   the PROs.

           For example, BMI offers two performances licenses for these purposes: (a) for

   music services, the BMI Aircraft Music Service Agreement and (b) for airlines, the BMI

   Aircraft Agreement. If the airline chose not to obtain the public performance license, the

   in-flight music service provider would need to procure both the server copy license and the

   public performance licenses. That license is readily available from PROs in each of the

   territories serviced by the aircraft.

           Accordingly, regardless of whether IFP required its airline partners to have public

   performance licenses in place, if the airline did not have one in place, then both the airline

   and IFP would be engaging in the infringement of the copyright owner’s exclusive right of

                                                -14-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 16 of 19 Page ID
                                 #:2744



   public performance. The fact that an airline may have breached its agreement with IFP

   does not absolve IFP of its liability for copyright infringement.

   C.     IFP’s Agreements with Sony Music, Universal Music, and Warner Music
          Were Entered Into, Because IFP Was Previously Found to Have Infringed
          Copyrights

          In the course of offering his opinion, Mr. Smith also made the following statements:

              •


                                                                              Smith Report at
                  6.
              •




                                                Id.

          IFP’s agreement with Sony Music dated February 1, 2015 was entered only after

   IFP was sued by Sony Music in 2013 and by Universal Music Group in 2014 for willful

   infringement of copyright. On June 20, 2016, a federal court in Los Angeles held IFP liable

   for willfully infringing the copyrights of Universal Music. See, UMG Recordings v. Global

   Eagle, No. 14-cv-3466 (C.D. Cal., Mar. 31, 2016, adopted as final ruling on Apr. 20, 2016).

   IFP didn’t enter into a license agreement with Universal Music until March 9, 2017, nearly

   a year after the court entered its judgment against IFP for willful copyright infringement.

   And only after did IFP get sued by both Sony Music and Universal Music did they enter

   into its term sheet with Warner Music.

          Given the timing, it would be perverse to believe that these agreements were

   entered out of an innocent and admirable “                                       ” On the



                                               -15-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 17 of 19 Page ID
                                 #:2745



   contrary, IFP was caught in the act of willful infringement and had no alternative but to

   pay the piper for failing to comply with the copyright law. See, definition of “piper,”

   Oxford Dictionary (“We will have to pay the piper, and the price tag is apt to be a high

   one”).

   D.       If IFP Had Wished to Ensure Compliance with U.S. Copyright Law, It Could
            Simply Have Withheld the Use of BMG’s Songs and Recordings Until It
            Obtained the Required Licenses

            If IFP truly desired “                       ” with the U.S. copyright law, it need

   only have abstained from the reproduction, distribution, importation and public

   performance of BMG’s works until it procured the required licenses to do so.

            Mr. Smith also opines:

                •




            Mr. Smith does not identify the “                             ” to which he refers.

   If IFP truly adhered to “                              ” it would have included one of the

   most important security protocols to which a music service provider could adhere:

   including in its metadata appropriate fields that indicate whether the required licenses were

   in place for a song or recording it wished to reproduce, distribute, import, and publicly

   perform in the United States.

            It has become common practice for music service providers like IFP to withhold

   the use of musical works and recordings for which valid licenses were not in place. Even

   on a large scale involving millions of tracks, this can be accomplished by controlling the

   metadata associated with such works, marking for reproduction, distribution and


                                                -16-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 18 of 19 Page ID
                                 #:2746



   performance only those songs and recordings for which valid licenses had been procured.

   This has become the custom and practice of music service providers who take seriously

   their obligations to respect the copyrights of works they seek to exploit with their services.

   Certainly, given that inflight music services involve the programming of just hundreds, not

   millions, of popular recordings, it should have been a simple matter to track whether the

   appropriate licenses had been in place for the songs and recordings IFP wished to deploy

   in its service.

           I reserve the right to use all materials considered in preparing this report, including

   without limitation the materials described in the foregoing sections. I understand that

   additional reports and depositions of experts and other witnesses may be conducted in this

   matter. I plan on reviewing their deposition transcripts when they become available and

   reserve the right to supplement or amend this report after such review. Finally, I reserve

   the right to supplement or modify this report and the opinions expressed based upon

   additional facts, documents, or other materials that may be brought to my attention.




                                                -17-
Case 2:18-cv-03723-VAP-JEM Document 81-2 Filed 06/17/19 Page 19 of 19 Page ID
                                 #:2747




   I declare under penalty of perjury of the laws of the United States that the foregoing is true

   and correct to the best of my ability and that this report was executed on the date set forth

   below in New York, NY.




                                                       Respectfully submitted,




   May 21, 2019                                        ______________________________
   Date                                                Robert H. Kohn




                                                -18-
